                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA


    LUNA ECLIPS,

                        Plaintiff,

                v.

    MYKEL SIEGRIST, et al.,                    Case No. 3:21-cv-00159-JMK

                        Defendants.


                    ORDER OF DISMISSAL OF “CASE” &
                  WARNING NOTICE OF VEXATIOUS LITIGANT

        On July 6, 2021, Luna Eclips, a self-represented prisoner, filed a “Notice of

Intent to File Suit/Lein.” 1 In this filing, Mr. Eclips lists various defendants, including

individuals, municipal entities, and an unknown body of jurors. 2 Without factual

allegations, Mr. Eclips lists his causes of action as: “Slander-Libel, Assault, Illegal

Detainment, Slander, Illegal Search & Seizure, 5th, 6th, and 14th Amend

violations, False Representation, Due Process Violations, Theft, Obstruction of

Justice, and Failure to Render Aide.” 3         For relief, he requests “$5.1 million

dollars/arrests warrants be issued.” 4




1
    Docket 1.
2
    Docket 1.
3
    Docket 1.
4
    Docket 1.



          Case 3:21-cv-00159-JMK Document 3 Filed 09/07/21 Page 1 of 6
        This is one of ten such filings submitted by Mr. Eclips since March 2, 2021. 5

In previous actions, the Court has informed Mr. Eclips that in order to commence

a civil action he must file (1) a complaint and (2) the $402 filing fee or an application

to waive the fee. 6      The Court provided extensive instructions and forms for

Mr. Eclips to use. In every instance, Mr. Eclips has ignored the Court’s guidance

and assistance. Repeatedly, he ignores the Court’s instructions, appeals a non-

dispositive order for which the Ninth Circuit Court of Appeals has no jurisdiction,

and engages in a cycle of unproductive litigation that results in a failure to

commence a civil action. 7

        The Court provides instructions, forms, and guidance to self-represented

litigants to increase access and productive litigation from parties that cannot find

or afford a lawyer. However, the Court’s facilitated access to civil litigation does

not equate to a litigant conducting litigation in whatever manner they see fit. The

Court has an obligation to protect the limited resources of the judiciary. “Flagrant

abuse of the judicial process cannot be tolerated because it enables one person


5
  See Eclips v. Williams, et al., 3:21-cv-00053-RRB; Eclips v. Guzman, et al.; 3:21-cv-
00084-JMK; Eclips v. Christensen, et al., 3:21-cv-00104-JMK; Eclips v. Talley, et al., 3:21-
cv-00106-JMK,; Eclips v. Leddy, et al., 3:21-cv-00120-JMK; Eclips v. Allen, et al., 3:21-
cv-00176-JMK; Eclips v. Hornsby, et al., 3:21-cv-00177-JMK; Eclips v. Hustin, et al., 3:21-
cv-00185-JMK; see also 3:21-cv-196-JMK, Eclips v. Rice, et al.
6
  Eclips v. Williams, et al., 3:21-cv-00053-RRB, Docket 2; Eclips v. Guzman, et al., 3:21-
cv-00084-JMK, Docket 2; Eclips v. Christensen, et al., 3:21-cv-00104-JMK, Docket 3;
Eclips v. Talley, et al., 3:21-cv-00106-JMK, Docket 3.
7
    Supra note 4.


Case No. 3:21-cv-00159-JMK, Eclips v. Siegrist, et al.
Order of Dismissal of “Case”
Page 2 of 6
           Case 3:21-cv-00159-JMK Document 3 Filed 09/07/21 Page 2 of 6
to preempt the use of judicial time that properly could be used to consider the

meritorious claims of other litigants.” 8

         Mr. Eclips has been a long-standing litigant in this Court and filed many civil

rights complaints. 9 In Eclips v. Volland et al., 3:18-cv-00169-TMB, the Court

issued this warning:

                The Court notes Mr. Eclips repeated prior filings which
                were dismissed for either lack of compliance or for failure
                to state a claim (including those under his prior name
                Bobby Kirkwood). The Court warns Mr. Eclips that
                federal law requires Courts to issue “strikes” to prisoner
                litigants who file federal lawsuits, which are ultimately
                dismissed as frivolous, malicious, for failing to state a
                claim. The Court has been lenient with Mr. Eclips’s prior
                dismissals. However, he is cautioned that the next suit
                that is dismissed for frivolousness, maliciousness, or
                failure to state a claim may result in a strike. After three
                strikes, Mr. Eclips will be unable to file lawsuits under in
                forma pauperis status, unless he demonstrates
                “imminent danger of serious physical injury.” 10




8
     De Long v. Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990).
9
   Supra note 4; see also Eclips v. Self, et al., 3:15-cv-00110-SLG; Eclips v. Volland, et
al.; 3:18-cv-00006-RRB; Eclips v. Volland, et al., 3:18-cv-00169-TMB; Eclips v. Houser,
et al., 3:19-cv-00197-SLG-MMS.
10
   28 U.S.C. § 1915(g) (stating “[No prisoner shall] bring a civil action or appeal a judgment
in a civil action or proceeding [in forma pauperis] if the prisoner has, on 3 or more prior
occasions, while incarcerated or detained in any facility, brought an action or appeal in a
court of the United States that was dismissed on the grounds that it is frivolous, malicious,
or fails to state a claim upon which relief may be granted, unless the prisoner is under
imminent danger of serious physical injury.”); see also Andrews v. King, 398 F.3d 1113,
1123 (9th Cir. 2005) (upholding the constitutionality of the strike system imposed by the
Prison Litigation Reform Act).


Case No. 3:21-cv-00159-JMK, Eclips v. Siegrist, et al.
Order of Dismissal of “Case”
Page 3 of 6
            Case 3:21-cv-00159-JMK Document 3 Filed 09/07/21 Page 3 of 6
In February 2021, Mr. Eclips filed a complaint in Eclips v. Cass, et al., 3:21-cv-

00038-RRB. The Court screened and dismissed the complaint with prejudice for

failing to state a claim and frivolousness and issued Mr. Eclips’s third strike. 11

         Since Eclips v. Cass, Mr. Eclips has begun to file “notices” without the filing

fee or an application to waive the fee with the Court numerous times. Despite

repeated guidance, Mr. Eclips refuses to file a complaint. 12 This recent deluge of

“notices” is a significant change from Mr. Eclips’s historical compliance with basic

civil procedure and filing requirements, seemingly triggered by Mr. Eclips’s strike

status. The Court finds these “notices” to be an attempt to avoid filing limitations

set by 28 U.S.C. § 1915(g).

         Mr. Eclips’s litigation history, in conjunction with his repeated pattern of

behavior, indicates this to be a litigation strategy that lacks merit, but also is a willful

attempt to suborn acts of Congress and the rules of this Court. Further, Mr. Eclips’s

long litigation history demonstrates that he understands and can file civil

complaints, but now willfully chooses not to engage in productive litigation before

this Court. Mr. Eclips’s repeated drain on the Court’s resources in his attempts to

avoid the Court’s mandated duties and its civil rules no longer will be tolerated.




11
     Eclips v. Cass, et al., 3:21-cv-00038-RRB, Docket 10.
12
     Supra note 5.


Case No. 3:21-cv-00159-JMK, Eclips v. Siegrist, et al.
Order of Dismissal of “Case”
Page 4 of 6
            Case 3:21-cv-00159-JMK Document 3 Filed 09/07/21 Page 4 of 6
IT IS THEREFORE ORDERED:

         1.      This “case” is dismissed as per the Court’s prior Orders at Eclips v.

                 Christensen, et al., 3:21-cv-00104-JMK at Docket 3; Eclips v. Talley,

                 et al., 3:21-cv-00106-JMK at Docket 3.

         2.      In light of the Court’s findings in this Order, all further “Notices” lacking

                 a filing fee or an application to waive the filing fee shall be

                 automatically dismissed per this Order without further notice to

                 Mr. Eclips.

         3.      Should Mr. Eclips continue to file deficient, meritless “notices” with the

                 Court, the Court may be forced to enter a pre-filing review order, which

                 will label Mr. Eclips as a “vexatious litigant” and prevent him from filing

                 any further lawsuits without pre-filing review by this Court. This order

                 actually would be broader and more extensive than the strike rule of

                 28 U.S.C. § 1915(g), because it would apply to Mr. Eclips regardless

                 of his incarceration status.

         4.      The Court reminds Mr. Eclips that in order to properly commence a

                 civil action, a litigant must file a complaint and either the filing fee of

                 $402.00 or an application to waive prepayment of the filing fee. 13

                 Mr. Eclips’s “three strikes” status does not prevent him from filing



13
     Local Civil Rule 3.1(c).


Case No. 3:21-cv-00159-JMK, Eclips v. Siegrist, et al.
Order of Dismissal of “Case”
Page 5 of 6
              Case 3:21-cv-00159-JMK Document 3 Filed 09/07/21 Page 5 of 6
               complaints or applications to waive the filing fee. 28 U.S.C. § 1915(g)

               provides that a self-represented prisoner cannot bring a civil action in

               forma pauperis (receive a waiver of prepayment of fees or costs), if

               “on three or more prior occasions, while incarcerated” the prisoner

               brought actions that were dismissed as “frivolous, malicious, or fail[ed]

               to state a claim upon which relief may be granted[.]” 14 Congress

               maintains an exception allowing a prisoner to file in forma pauperis if

               under “imminent danger of serious physical injury.” 15 Mr. Eclips may

               file complaints with this Court and pay the filing fee. Or, he may file a

               complaint and an application to waive the filing fee and be granted in

               forma pauperis status, if in his complaint he shows an “imminent

               danger of serious physical injury.”

               DATED this 7th of September, 2021, at Anchorage, Alaska.

                                                   /s/ Joshua M. Kindred
                                                   JOSHUA M. KINDRED
                                                   UNITED STATES DISTRICT JUDGE




14
     28 U.S.C. § 1915(g).
15
     Id.


Case No. 3:21-cv-00159-JMK, Eclips v. Siegrist, et al.
Order of Dismissal of “Case”
Page 6 of 6
           Case 3:21-cv-00159-JMK Document 3 Filed 09/07/21 Page 6 of 6
